           Case 2:16-cv-00922-TSZ Document 97 Filed 11/19/18 Page 1 of 5



                            NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

FAIR HOUSING CENTER OF                          No.    17-35898
WASHINGTON,
                                                D.C. No. 2:16-cv-00922-TSZ
                 Plaintiff-Appellee,

 v.                                             MEMORANDUM*

BREIER-SCHEETZ PROPERTIES, LLC, a
Washington corporation and FREDERICK
BREIER-SCHEETZ, an individual,

                 Defendants-Appellants.

                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                      Argued and Submitted October 10, 2018
                               Seattle, Washington

Before: BLACK,** PAEZ, and BEA, Circuit Judges.

      Breier-Scheetz Properties, LLC and Frederick Breier-Scheetz (collectively

“Breier-Scheetz”) appeal the district court’s judgment in favor of the Fair Housing



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Susan H. Black, United States Circuit Judge for the
U.S. Court of Appeals for the Eleventh Circuit, sitting by designation.
        Case 2:16-cv-00922-TSZ Document 97 Filed 11/19/18 Page 2 of 5



Center of Washington (“Fair Housing Center”). The Fair Housing Center

challenged Breier-Scheetz’s policy of restricting occupancy in certain studio

apartments to one-person-per-studio, arguing that this policy has a disparate impact

on families in violation of the Fair Housing Act, Washington Law Against

Discrimination, and Seattle Municipal Code. On appeal, Breier-Scheetz challenges

the district court’s grant of partial summary judgment to the Fair Housing Center

as well as the district court’s award of punitive damages. We affirm.

      1. We review de novo the district court’s grant of partial summary judgment

to the Fair Housing Center. See Jones v. Royal Admin. Servs., Inc., 887 F.3d 443,

447 (9th Cir. 2018). In the district court, Breier-Scheetz admitted that the Fair

Housing Center established a prima facie case of disparate impact discrimination.

Thus, Breier-Scheetz was required to justify its one-person-per-studio occupancy

as “necessary to achieve one or more substantial, legitimate, nondiscriminatory

interests.” 24 C.F.R. § 100.500.1 This standard is analogous to the “business

necessity” defense under Title VII. See Tex. Dep’t of Hous. & Cmty. Affairs, 135


1
  Under 24 C.F.R. § 100.500, when a plaintiff establishes a prima facie case of
disparate impact, the burden of proof shifts to the defendant to prove—through
evidence that is not speculative or hypothetical—that the challenged policy is
“necessary to achieve one or more substantial, legitimate, nondiscriminatory
interests.” See also Tex. Dep’t of Hous. & Cmty. Affairs v. Inclusive Cmtys.
Project, Inc., 135 S. Ct. 2507, 2514–15 (2015) (recognizing 24 C.F.R. § 100.500 as
establishing the liability framework for disparate impact claims brought under the
Fair Housing Act); Ave. 6E Invs., LLC v. City of Yuma, 818 F.3d 493, 510 (9th Cir.
2016).

                                          2
        Case 2:16-cv-00922-TSZ Document 97 Filed 11/19/18 Page 3 of 5



S. Ct. at 2522. Breier-Scheetz has never argued that its one-person-per-studio

occupancy policy is necessary to achieve any substantial, legitimate,

nondiscriminatory interest; Breier-Scheetz has only argued that its policy is

reasonable.

      The only evidence that Breier-Scheetz submitted to support the

reasonableness of its policy—a declaration by part-owner Frederick Scheetz

uncorroborated by any independent expert or supporting documentation—is too

“hypothetical” and “speculative” to carry its burden of proof. 24 C.F.R. §

100.500(b). Thus, Breier-Scheetz has not met its burden of proof to rebut the Fair

Housing Center’s prima facie case of disparate impact discrimination.

Accordingly, we conclude that the district court correctly granted partial summary

judgment to the Fair Housing Center on its Fair Housing Act claim.

      2. We review the district court’s award of punitive damages for abuse of

discretion and its factual findings underlying the award for clear error. See Fair

Hous. v. Combs, 285 F.3d 899, 906 (9th Cir. 2002); In re Wolverton Assocs., 909

F.2d 1286, 1297 (9th Cir. 1990). We will only disturb a district court’s award of

punitive damages if we are “convinced firmly that the reviewed decision lies

beyond the pale of reasonable justification under the circumstances.” Harman v.

Apfel, 211 F.3d 1172, 1175 (9th Cir. 2000).

      A district court may award punitive damages for violations of the Fair


                                          3
        Case 2:16-cv-00922-TSZ Document 97 Filed 11/19/18 Page 4 of 5



Housing Act where a defendant’s unlawful activity “involves reckless or callous

indifference to the federally protected rights of others.” Fair Hous., 285 F.3d at

906. Where a defendant engages in discrimination “in the face of a perceived risk

that [his or her] actions will violate federal law,” such conduct may constitute

reckless indifference. Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 536 (1999)

(emphasis added).

      The district court, in its Findings of Fact and Conclusions of Law, concluded

that Breier-Scheetz’s “actions rise to the level of recklessness or callous

indifference to the fair housing rights of others.” The district court had the

opportunity to observe the demeanor of part-owner and witness Frederick Scheetz

and found that Scheetz recklessly ignored “several wake-up calls” that the one-

person-per-studio policy infringed on families’ fair housing rights. Scheetz

testified at the bench trial on damages that Breier-Scheetz did not change the one-

person-per-studio policy after the Seattle Office of Civil Rights found that the

occupancy restriction violated fair housing laws. Breier-Scheetz also did not

revise the policy when an expert opined that the restriction created a disparate

impact on families. Finally, Scheetz testified that Breier-Scheetz did not change its

occupancy policy in the four months between the district court’s finding that

Breier-Scheetz was violating the Fair Housing Act and the bench trial on damages.

At that point, Breier-Scheetz did not just discriminate in the face of a perceived


                                          4
        Case 2:16-cv-00922-TSZ Document 97 Filed 11/19/18 Page 5 of 5



risk that its actions would violate federal law; it continued to discriminate in the

face of the district court’s ruling that its policy violated the Fair Housing Act.2 We

hold that the district court’s findings were not clearly erroneous and, consequently,

the court did not abuse its discretion in awarding punitive damages.

      Because we affirm the district court’s finding of liability and grant of relief

solely with reference to the Fair Housing Act claim, we do not address the Fair

Housing Center’s state or local claims of housing discrimination.

      AFFIRMED.




2
 The district court also entered an injunction on October 6, 2017, ordering Breier-
Scheetz to change its occupancy policy. Though not relevant to our review of the
district court’s award of punitive damages, as of the date of oral argument on
October 10, 2018, Breier-Scheetz still had not complied with the injunction by
changing its occupancy policy.

                                           5
